       Case 1:21-mj-00880-UA Document 1 Filed 01/24/21 Page 1 of 10



Approved:_________________________________
          CHRISTINE I. MAGDO
          Assistant United States Attorney

Before:  THE HONORABLE DEBRA FREEMAN
         United States Magistrate Judge             21 MAG 880
         Southern District of New York
- - - - - - - - - - - - - - - - x
UNITED STATES OF AMERICA        :

           - v. -                    : SEALED COMPLAINT

JEREMY SPENCE,                  : Violations of
                                  7 U.S.C. §§ 9(1) & 13(a)(5);
    a/k/a “Coin Signals,”       : 17 C.F.R. § 180.1;
                                  18 U.S.C. §§ 1343 & 2.
                 Defendant.     :
                                  COUNTY OF OFFENSES:
                                : NEW YORK
- - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss.:
                                 :
     BRANDON RACZ, being duly sworn, deposes and says that he is
a Special Agent with the Federal Bureau of Investigation, and
charges as follows:
                                 :
                            COUNT ONE
                       (Commodities Fraud)

     1.   From in or about November 2017 through in or about April
2019, in the Southern District of New York and elsewhere, JEREMY
SPENCE, a/k/a “Coin Signals,” the defendant, willfully and
knowingly, used and employed, and attempted to use and employ, in
connection with a contract of sale of a commodity in interstate
commerce, a manipulative and deceptive device and contrivance, in
contravention of Title 17, Code of Federal Regulations, Section
180.1, by: (1) using and employing, and attempting to use and
employ, any manipulative device, scheme, and artifice to defraud;
(2) making, and attempting to make, any untrue or misleading
statement of a material fact and omitting to state a material fact
necessary in order to make the statements made not untrue or
misleading; and (c) engaging, or attempting to engage in any act,
practice, and course of business which operates and would operate
as a fraud and deceit upon any person, to wit, SPENCE, who
solicited approximately 170 investors to invest in various
cryptocurrency trading pools he managed, made false and misleading
statements to investors about, among other things, the performance
       Case 1:21-mj-00880-UA Document 1 Filed 01/24/21 Page 2 of 10



of their investments, and utilized new investor funds in a Ponzi-
like manner to make payments to other investors.

 (Title 7, United States Code, Sections 9(1) and 13(a)(5); Title
17, Code of Federal Regulations, Section 180.1; Title 18, United
                    States Code, Section 2.)

                              COUNT TWO
                             (Wire Fraud)

     2.   From in or about November 2017 through in or about April
2019, in the Southern District of New York and elsewhere, JEREMY
SPENCE, a/k/a “Coin Signals,” the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire, radio,
and television communications in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, SPENCE, who solicited
approximately 170 investors to invest in various cryptocurrency
trading pools he managed, made false and misleading statements to
investors about, among other things, the performance of their
investments, and utilized new investor funds in a Ponzi-like manner
to make payments to other investors.

       (Title 18, United States Code, Sections 1343 and 2.)

     The bases for my knowledge and for the foregoing charges are,
in part, as follows:

     3.   I have been a Special Agent with the FBI for
approximately five years. I am currently assigned to a squad that
investigates white collar crimes, including complex financial and
securities and commodities fraud crimes. I have participated in
investigations of such offenses, and have made and participated in
arrests of individuals who have committed such offenses.

     4.    The information contained in the Complaint is based
upon my personal knowledge, as well as information obtained during
this investigation, directly or indirectly, from other sources,
including, but not limited to: (a) trading records, bank records,
telephone records, and records of electronic communications,
including text messages and messages over other online messaging
applications;    (b)   publicly    available   information;    (c)
conversations with, and reports of interviews with, non-law
enforcement witnesses; and (d) conversations with other agents and


                                    2
       Case 1:21-mj-00880-UA Document 1 Filed 01/24/21 Page 3 of 10



with employees of the United States Commodity Futures Trading
Commission.

     5.   Because this Complaint is being submitted for the
limited purpose of establishing probable cause, it does not include
all the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions
and statements of and conversations with others are reported
herein, they are reported in substance and in part. Where figures,
calculations, and dates are set forth herein, they are approximate,
unless stated otherwise.

                    Background on Cryptocurrency

     6.   Cryptocurrencies such as Bitcoin (BTC) and Ethereum
(ETH) are decentralized, peer-to-peer forms of electronic
currency.   Cryptocurrency is a digital representation of value
that can be digitally traded and functions as (1) a medium of
exchange; (2) a unit of account; and/or (3) a store of value, but
does not have legal tender status. Unlike “fiat currency,” like
the U.S. dollar and the Euro, cryptocurrency is not issued by any
governmental entity and functions only by agreement within the
community of users of that particular currency.

     7.   Cryptocurrencies are held by their owners in electronic
“wallets.” These wallets have unique addresses, which are
designated by a string of letters and numbers. Only an individual
who possesses the unique “private key” associated with a wallet’s
address can access the cryptocurrency in that wallet. However,
any individual can send cryptocurrency to any wallet.

     8.   Under Title 7, United States Code, Section 1a(9), a
“commodity” includes “all other goods and articles . . . and all
services, rights, and interests . . . in which contracts for future
delivery are presently or in the future dealt in.” This includes
virtual currencies such as Bitcoin and Ethereum.

                   Relevant Persons and Entities

     9.   Based on my participation in this investigation, I have
learned the following, in substance and in part:

          a.    In or about 2017, JEREMY SPENCE, a/k/a “Coin
Signals,” the defendant, created an online persona, including
through the use of the social networking and micro-blogging website
Twitter and through messages sent using communication applications
(“apps”) such as Discord. Using the moniker “Coin Signals,” SPENCE
held himself out as a successful cryptocurrency trader offering

                                    3
       Case 1:21-mj-00880-UA Document 1 Filed 01/24/21 Page 4 of 10



investing tips and trade “signals.” Based on my training and
experience, and my review of SPENCE’s communications, a “signal”
is a recommendation for an investor to buy or sell a particular
asset. The information that SPENCE posted to Twitter was available
to the public, whereas his Discord messages were available only to
an invitation-only online group, whose members usually paid a
membership fee to SPENCE.

          b.   At all times relevant to this Complaint, SPENCE
resided in New York, New York.

                 Overview of the Fraudulent Scheme

     10. From in or about November 2017 through in or about April
2019, JEREMY SPENCE, a/k/a “Coin Signals,” the defendant, created
and managed several cryptocurrency investment pools, for which he
solicited   cryptocurrency   worth,   in   aggregate,   more   than
approximately $5.37 million at the time, from more than 170
individual investors. SPENCE solicited these investments through
false representations, including, among others, that SPENCE’s
crypto trading had been extremely profitable. In truth and in fact,
SPENCE’s trading had been consistently unprofitable.

     11. To forestall redemptions by investors, and to continue
to raise money from investors to fund his scheme, JEREMY SPENCE,
a/k/a “Coin Signals,” the defendant, generated fictitious account
balances, which he made available to investors online. Instead of
accurately reporting the trading losses SPENCE was incurring, the
account balances falsely indicated to investors that they were
making money by investing with SPENCE.

     12. From in or about November 2017 through in or about April
2019, to hide his trading losses, JEREMY SPENCE, a/k/a “Coin
Signals,” the defendant, used new investor funds to pay back other
investors in a Ponzi-like fashion. In total, SPENCE distributed
cryptocurrency worth at least approximately $2 million to
investors substantially from funds previously deposited by other
investors.

     SPENCE Solicits Investments in his Cryptocurrency Funds

     13. Based on my participation in interviews of investors and
associates of JEREMY SPENCE, a/k/a “Coin Signals,” the defendant,
and my review of communications and other information provided by
these investors and associates, I have learned the following, in
substance and in part:



                                    4
       Case 1:21-mj-00880-UA Document 1 Filed 01/24/21 Page 5 of 10



          a.   From at least in or about November 2017 through at
least in or about April 2019, while located in the Southern
District of New York, through his Twitter account and Discord chat
groups, SPENCE solicited investors in various cryptocurrency
investment pools that SPENCE managed (the “Funds”). SPENCE
solicited investments for several Funds, the largest and most
active of which were the Coin Signals Bitmex Fund, a/k/a the “CS
Mex Fund,” the Coin Signals Alternative Fund, a/k/a the “CS Alt
Fund,” and the Coin Signals Long Term Fund. Investors who wanted
to participate in a Fund would transfer cryptocurrency, such as
Bitcoin and Ethereum, to SPENCE through means of the internet, in
order for SPENCE to invest it. Most of the investors in the Funds
were individual, retail customers.

          b.   With respect to the CS Mex Fund, SPENCE represented
to investors that he would invest using an online trading platform
called Bitmex, which operated outside of the United States.
According to its website, Bitmex offered a Bitcoin investment
vehicle called a “perpetual contract,” which it described as “a
derivative product that is similar to a traditional futures
contract” but which has “no expiry or settlement” date. The Bitmex
website further stated that a perpetual contract “is aimed at
replicating the underlying spot market but with enhanced
leverage.”

          c.   With respect to the CS Alt Fund, SPENCE represented
to   investors    that   he   would    invest    in   lesser-known
cryptocurrencies, such as Ven, Viacoin, and ARK.

          d.   For each Fund, including the CS Mex Fund, SPENCE,
or individuals acting at his direction (the “Administrators”),
created and managed chat rooms on Discord through which SPENCE and
the Administrators communicated with investors. At SPENCE’s
direction, the Administrators performed tasks such as updating
investor account balances.

          e.   SPENCE represented to investors that his trading in
the Funds was executed in “rounds,” the average length of which
was approximately 8 days. For instance, for the CS Mex Fund, there
were a total of 37 rounds in which investors could participate. At
the end of each round, SPENCE explained that he exited all of his
positions. SPENCE further represented to investors that this
pattern of trading in rounds minimized the downside risk of
investing in the Funds.

          f.   At the end of each round, SPENCE reported to the
Administrators what SPENCE claimed was an overall percentage gain
or loss for each Fund. The Administrators then entered the

                                    5
       Case 1:21-mj-00880-UA Document 1 Filed 01/24/21 Page 6 of 10



percentages that were communicated by SPENCE into a computer
program (a “bot”) that used the percentages to calculate each
customer’s account balance. Investors could request their account
balance by querying the bot, and the bot would display their
alleged account balances.

             SPENCE Makes Materially False Statements
             Regarding the Profitability of the Funds

     14. Based on my participation in interviews of investors and
associates of JEREMY SPENCE, a/k/a “Coin Signals,” the defendant,
my review of records provided in connection with these interviews,
and my review of trading records, I have learned the following, in
substance and in part:

          a.   From at least in or about November 2017 through at
least in or about April 2019, SPENCE represented to investors and
the Administrators that SPENCE’s trading in the Funds consistently
resulted in outsized returns. Based on SPENCE’s false and
misleading representations regarding his profitable trading in the
Funds, investors transferred additional assets into the Funds.

          b.   For example, on or about January 28, 2018, SPENCE
posted a message in a Discord chat group falsely claiming that his
trading of investor funds over the past month had generated a
return of more than 148%. As a result of this misrepresentation,
investors transferred additional funds to SPENCE. In truth and in
fact, over that same period of approximately one month, SPENCE’s
trading resulted in net losses in the accounts in which he traded
investor funds.

           As a Result of SPENCE’s Misrepresentations
            Regarding the Profitability of the Funds,
           Investor-1 Invests More Bitcoin with SPENCE

     15. Based on my participation in interviews of two victim
investors   (“Investor-1”   and   “Investor-2”),  my   review   of
communications among JEREMY SPENCE, a/k/a “Coin Signals,” the
defendant, Investor-1, Investor-2, and others, and my review of
trading records, I have learned the following, in substance and in
part:

          a.   On or about May 13, 2018, SPENCE sent an email to
Investor-2, attaching a chart that reflected a cumulative return
in the CS Mex Fund of approximately 480% from January 18, 2018
through May 13, 2018. After receiving the email from SPENCE,
Investor-2 conveyed, in sum and substance, the returns reflected
in the chart to Investor-1. However, in truth and in fact, from

                                    6
       Case 1:21-mj-00880-UA Document 1 Filed 01/24/21 Page 7 of 10



its inception on or about November 22, 2017 through on or about
May 10, 2018, the CS Mex Fund incurred losses, not gains.

          b.   Based on SPENCE’s false representations about his
profitable trading in the CS Mex Fund, Investor-1 made two
investments. First, on or about July 17, 2018, Investor-1 invested
approximately 36.8 BTC, which was worth approximately $259,000 at
the time, in the CS Mex Fund. Second, on or about July 30, 2018,
Investor-1 made an additional investment of approximately 18.7
BTC, which was worth approximately $150,000 at the time, in the CS
Mex Fund.

          c.   In connection with his investments on or about July
17, 2018 and July 30, 2018, Investor-1 entered into contracts with
SPENCE, which stated, in relevant part, that SPENCE “commits that
all provided funds will be traded with the goal of increasing the
amount of Bitcoin and will be done so in the best interest of the
investor.”

          d.   On or about September 12, 2018, Investor-1 queried
the bot for the balance in Investor-1’s CS Mex Fund account. On or
about the same day, the bot, which had been programmed with
percentages of profit and loss provided by SPENCE to the
Administrators, reported to Investor-1 an overall profit of
approximately 4.0 BTC and a total account balance of approximately
59.5 BTC. However, in truth and in fact, from on or about July 17,
2018 through on or about September 12, 2018, SPENCE’s trading in
the CS Mex Fund had resulted in a net loss in the Fund of
approximately 92.4 BTC.

          e.   On or about September 29, 2018, the bot reported to
Investor-1 a cumulative profit of approximately 6.9 BTC, which
represented approximately 12.37% total return on Investor-1’s
investment. However, in truth and in fact, from on or about
September 13, 2018 through on or about September 28, 2018, SPENCE’s
trading in the CS Mex Fund resulted in a net loss in the Fund of
approximately 10.1 BTC.

          f.   On or about October 1, 2018, SPENCE posted a message
in a Discord chat group claiming that the CS Mex Fund contained
1,300 BTC, which was the equivalent of approximately $8 million
dollars at the time. However, in truth and in fact, the CS Mex
Fund contained approximately 2.1 BTC, which was the equivalent of
approximately $14,000 at the time.

          g.   On or about October 2, 2018, based on the purported
positive trading results SPENCE caused the bot to report to
Investor-1 on or about September 12, 2018 and September 29, 2018,

                                    7
       Case 1:21-mj-00880-UA Document 1 Filed 01/24/21 Page 8 of 10



Investor-1 invested an additional approximately 60.6 BTC, which
was worth approximately $400,000 at the time, in the CS Mex Fund.
In connection with the October 2, 2018 investment, Investor-1 and
SPENCE again entered into a contract which stated, in relevant
part, that SPENCE “commits that all provided funds will be traded
with the goal of increasing the amount of Bitcoin and will be done
so in the best interest of the investor.”

   SPENCE Uses Bitcoin from Investor-1 and Others to Pay Back
             Other Investors in a Ponzi-like Manner

     16. Based on my review of trading records and bank account
records, I have learned the following, in substance and in part:

          a.   From in or about November 2017 through in or about
April 2019, to hide his trading losses, JEREMY SPENCE, a/k/a “Coin
Signals,” the defendant, used new investor funds to pay back other
investors in a Ponzi-like fashion.

          b.    For example, on or about October 2, 2018, on or
about the same day on which SPENCE received 60.6 BTC from Investor-
1, as described above, SPENCE used Investor-1’s investment to repay
a total of approximately 40 BTC to approximately six earlier
investors. On or about October 1, 2018, prior to the addition of
Investor-1’s 60.6 BTC on October 2, 2018, the CS Mex Fund contained
only approximately 2.1 BTC.

           c.   In total, from in or about November 2017 through in
or about April 2019, SPENCE made payments of at least approximately
289 BTC, worth approximately $2.14 million at the time the payments
were made, and at least approximately 31.4 ETH, worth approximately
$18,000 at the time the payments were made, to investors
substantially from cryptocurrency previously deposited by other
investors.

     SPENCE Makes False Statements to Forestall Redemptions

     17. Based on my review of records provided by exchanges,
including trading records and customer correspondence, my
participation in interviews with representatives of the same
exchanges, and communications among JEREMY SPENCE, a/k/a “Coin
Signals,”   the   defendant,   and   the   Fund   investors   and
Administrators, I have learned the following, in substance and in
part:

          a.   In or about late September 2018, certain investors
began to request withdrawals or refunds from their accounts.
However, by late September 2018, SPENCE had lost nearly all of his
                                    8
       Case 1:21-mj-00880-UA Document 1 Filed 01/24/21 Page 9 of 10



investors’ cryptocurrency and could not honor those withdrawal or
refund requests.

          b.   On or about October 15, 2018, in order to forestall
detection of his fraudulent scheme, SPENCE falsely told investors
that his computer had been hacked, and that approximately 40 BTC
had been stolen from the Funds. To reassure investors, SPENCE
falsely represented that SPENCE possessed sufficient assets to
repay the investors, and attributed the delay in processing their
withdrawal requests to enhanced security measures that SPENCE had
implemented after the hack. On or about November 28, 2018, SPENCE
falsely announced to investors that “[t]he hack that happened 2
months ago ... was not 40 BTCs, it was actually 150 BTCs.”

          c.   To the best of my knowledge, there is no evidence
that, in or about September and October 2018, either 40 or 150 BTC
were stolen from any account controlled by SPENCE.

        SPENCE Provides Falsified Records Regarding the
        Balance of the CS Mex Fund to the Administrators

     18. Based    on   my   participation    in   interviews    of
Administrators,   and   my   review   of   communications    among
Administrators, JEREMY SPENCE, a/k/a “Coin Signals,” the
defendant, and others, and my review of trading records, I have
learned the following, in substance and in part:

          a.   On or about November 4, 2018, in order to reassure
investors, SPENCE falsely represented via a Discord message to
investors that the CS Mex Fund had increased in value by almost
500 BTC since inception. In truth and in fact, from inception
through November 4, 2018, the CS Mex Fund had net trading losses
of approximately 230 BTC.

          b.   On or about November 16, 2018, as investors
continued to express concerns about their Fund investments, SPENCE
provided the Administrators with video recordings purportedly
showing SPENCE accessing his Bitmex accounts, which supposedly
contained the assets of the CS Mex Fund. The videos displayed a
total   combined  balance   for   SPENCE’s   Bitmex  accounts   of
approximately 982 BTC. Thereafter, the Administrators informed the
investors that the Administrators had seen proof that SPENCE had
sufficient funds to repay all the investors.

          c.   On or about November 20, 2018, after the
Administrators requested additional proof of SPENCE’s assets,
SPENCE provided the Administrators with what appeared to be proof
of a balance of approximately 1,000 BTC in SPENCE’s Bitmex

                                    9
        Case 1:21-mj-00880-UA Document 1 Filed 01/24/21 Page 10 of 10



accounts. However, in truth and in fact, at no point in or about
November 2018 did the total balance of SPENCE’s Bitmex accounts
exceed approximately 11 BTC.

                   SPENCE Admits to Investors that His
                 Trading Resulted in Significant Losses

     19. Based on my review of Discord communications sent by
JEREMY SPENCE, a/k/a “Coin Signals,” the defendant, I have learned
the following, in substance and in part:

          a.   On or about December 19, 2018, SPENCE posted a
Discord message to investors stating, in relevant part:

            I’ve spent the past two months trying to hide my
            drawdowns with lies and deceit. I continually tried
            to stall for the positions I was in to be in a
            better state, but that never came. . . . I . . .
            continued to make things worse by making more bad
            trading decisions. . . . Risk is a part of the game,
            and I should have been more honest with my losses.

     20. Despite admitting to having deceived investors about his
trading losses, JEREMY SPENCE, a/k/a “Coin Signals,” the
defendant, also made false statements to investors in the same
Discord message. For example, SPENCE wrote: “Up until recently,
AUM [assets under management] was over 1100 btc. The gains from
the past have been very real.” In truth and in fact, SPENCE’s
trading activity consistently resulted in losses.

          WHEREFORE, deponent respectfully requests that a warrant
issue for the arrest of JEREMY SPENCE, a/k/a “Coin Signals,” the
defendant, and that he be arrested and imprisoned or bailed, as
the case may be.

                                      s/ Brandon Racz, by the Court, with permission
                                     _________________________________
                                     BRANDON RACZ
                                     Special Agent
                                     Federal Bureau of Investigation
Sworn to before me this
 24th day of January 2021
____
                       by reliable electronic means (FaceTime)

___________________________________
THE HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

                                       10
